DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 17, 2019, February 28, 2020, and March 27, 2020 were filed prior to the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on September 17, 2019. Claims 1-20 are pending and have been examined.

Claim Objections
Claim 14 is objected to because of the following informalities:  “customzing” should read “customizing”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-19, is directed to a process. Furthermore, the method, as claimed in claim 20, is also directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of customizing a product for purchase. Specifically, representative claim 1 recites the abstract idea of: 
presentation to a user, wherein the user is associated with a customer
the models present a plurality of model options to a user in which the plurality of model options is tailored for the customer based on at least one of identification information associated with the user or customer information retrieved for the customer; and
the scenarios present a plurality of scenario options to a user in which the plurality of scenario options is tailored for the customer based on the at least one of identification information associated with the user or customer information retrieved for the customer; and
an effectivity allows the user to select a set of aircraft for modification, wherein the set of aircraft results in automatic tailoring of features when an option from the plurality of model options or from the plurality of scenario options is selected.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of customizing a product for purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because a customer selecting models, scenarios, and effectivities of an aircraft is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a graphical user interface, a display system, a navigation section, a models menu control, a scenarios menu control, and an effectivity selector.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of customizing a product for purchase occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2 and 9 merely further define the abstract limitations of claim 1. Additionally, claims 3-8 and 10 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2-4, 7, and 9-10 include additional elements of a modification marketplace, a customer information database, a licensing database, an accounts receivable system, an engineering database, an aircraft tracking configuration database, a project management database, a graphical control display, a cart control, a virtual cart, and a price calculation chart. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to generally linking the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to generally linking the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking processes, claims 11-19 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-10. It is noted that claims 11-20 include the same additional elements as listed above for the independent and dependent claims, respectively. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 20140310124 A1, herein referred to as Schifferle), in view of O’Leary (US 9792644 B1, herein referred to as O’Leary).
	With respect to claim 1, Schifferle discloses:
	A system comprising {Schifferle, see at least: fig 2}:
a graphical user interface for presentation to a user via a display system, wherein the user is associated with a customer {Schifferle, see at least: fig 2, fig 4; [0035] The online trading system is accessed and searched for a vehicle by the at least one buyer as indicated at block 148 … a search result including the list of the plurality of vehicle body/chassis combinations is displayed in the online trading system};
a navigation section in the graphical user interface that includes at least one of a models menu control or a scenarios menu control {Schifferle, see at least: fig 4, #160 (i.e. models), 180 (i.e. scenarios)}, 
wherein the models menu control is selectable to present a plurality of model options to a user in which the plurality of model options is tailored for the customer based on at least one of identification information associated with the user or customer information retrieved for the customer {Schifferle, see at least: fig 4, #160; [0036] The Model tab 160 allows the at least one buyer 110 to view various models of chassis … The Chassis tab 156 and the Body Options tab 180 allows the at least one buyer 110 to view the vehicle body/chassis combinations available in the dealership 102. This is initiated by clicking at least one Company in the Make tab 158 and at least one body type in the Body Options tab 180; [0038] The at least one buyer 110 may look through all available chassis near him and all available bodies near him (i.e., customer information based on location), and the at least one buyer 110 can then assemble a "dream vehicle" based on all the components available ... Preferably, when the at least one buyer 110 searches for inventory on the online trading website 104, the virtual inventory data 132 will be listed first in the search results followed by the virtual vehicle body/chassis combinations of the dealer 122}; and
wherein the scenarios menu control is selectable to present a plurality of scenario options to a user in which the plurality of scenario options is tailored for the customer based on the at least one of identification information associated with the user or customer information retrieved for the customer {Schifferle, see at least: fig 4, #170, 172, 174, 180; [0036] By clicking on any of the vehicle body types on ; and
an effectivity {Schifferle, see at least: [0030] The vehicle chassis data 130 includes vehicle identification numbers (VIN) (i.e., effectivity) … and is extracted by a third-party service provider 204 ... The commercial vehicle manager 106 has access to up-to-date inventory information in the form of invoices as well as stock numbers assigned by the dealership 102 and VIN};
a selector that is selectable to allow the user to select a set for modification {Schifferle, see at least: fig 4; [0036] The Chassis tab 156 and the Body Options tab 180 allows the at least one buyer 110 to view the vehicle body/chassis combinations available in the dealership 102. This is initiated by clicking at least one Company in the Make tab 158 and at least one body type in the Body Options tab 180}, 
wherein the set of results in automatic tailoring of features that are displayed in the graphical user interface when an option from the plurality of model options or from the plurality of scenario options is selected {Schifferle, see at least: fig 4, #182; [0036] The Chassis tab 156 and the Body Options tab 180 allows the at least one buyer 110 to view the vehicle body/chassis combinations available in the dealership 102. This is initiated by clicking at least one Company in the Make tab 158 and at least one .
While disclosing a system for modification and customization of a vehicle, Schifferle, does not disclose:
an effectivity selector that is selectable to allow the user to select an aircraft; and
wherein the set of aircraft results are displayed in the graphical user interface.
However, O’Leary teaches:
an effectivity selector that is selectable to allow the user to select an aircraft {O’Leary, see at least: fig 12, AC; fig 17 and fig 18: Select Aircraft; (i.e., effectivity associated with the generation of aircraft)}; and
wherein the set of aircraft results are displayed in the graphical user interface {O’Leary, see at least: fig 15, fig 16; [1:52-53] displaying said ranked listing of the one or more of the aircraft to said user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aircraft as a vehicle option and the effectivity selector as taught by O’Leary in the vehicle modification and customization system of Schifferle in order to effectively and efficiently match the needs of customers, including aircraft customers. (O’Leary, see: [1:27-30]).

With respect to claim 5, Schifferle and O’Leary teach the method of claim 1. Schifferle further discloses:
wherein [a vehicle] is related to the customer by being one of owned by the customer, leased by the customer, or operated by the customer {Schifferle, see at least: [0041] The online trading website 104 also facilitates the trade of vehicles between multiple dealerships … the multiple dealerships may 
While disclosing vehicle ownership status, Schifferle does not teach:
wherein a selection of the effectivity selector presents effectivity information for a plurality of aircraft related to the customer,
wherein an aircraft in the plurality of aircraft is related to the customer by being one of owned, leased, or operated.
However, O’Leary further teaches:
wherein a selection of the effectivity selector presents effectivity information for a plurality of aircraft related to the customer {O’Leary, see at least: fig 12, AC; fig 17 and fig 18: Select Aircraft}. 
wherein an aircraft in the plurality of aircraft is owned, leased, or operated {O’Leary, see at least: fig 25; [14:34-36] The contacts tab, shown in the screen shot of FIG. 25, contains fields that relate to owners, operators and brokers of each aircraft}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the customer information as taught by O’Leary in the vehicle modification and customization system of Schifferle in order for sellers and buyers to keep track of ownership status. In the instant case, Schifferle evidently discloses a vehicle modification and customization system. O’Leary is merely relied upon to illustrate the additional functionality of ownership status. Moreover, since the elements disclosed by Schifferle, as well as O’Leary, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Schifferle, in view of O’Leary.

Regarding claims 11 and 15, claims 11 and 15 are directed to a method. Claims 11 and 15, and 20 recite limitations that are parallel in nature to those addressed above for claims 1 and 5, which are directed towards a system. Therefore, claims 11 and 15, and 20 are rejected for the same reasons as set forth above for claims 1 and 5.
Claims 2-4, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 20140310124 A1, herein referred to as Schifferle), in view of O’Leary (US 9792644 B1, herein referred to as O’Leary), in further view of Carter (US 20130339187 A1, herein referred to as Carter).
With respect to claim 2, Schifferle and O’Leary teach the method of claim 1. Schifferle further discloses:
a modification marketplace displayed in the graphical user interface {Schifferle, see at least: fig 4}
an authorization process {Schifferle, see at least: [0036] The at least one buyer 110 can login to the online trading website 104 to view the virtual inventory data 132 of the commercial vehicles}.
While disclosing an authorization process, Schifferle does not disclose:
a control that is selectable to trigger an authorization process.
However, Carter teaches:
a control that is selectable to trigger an authorization process {Carter, see at least: fig 1, #36; fig 11A; [0113] get invoice objects, may include instructions which provide one or more invoice objects 70 to a buyer 14a, 14b, 14c making a web services call to the shared data center 16; [0114] in response to receipt of a get invoice objects web services call which includes access credentials in the form of a digital certificate assigned to a subject associated with a buyer 14a, 14b, 14c generating the call (i.e. the connecting buyer), the instructions of the delivery application 35 may, at step 90, recover a subject identifier and public key from a digital certificate used to make the web services call; [0115] At step 92, the delivery application 35 recovers the web services call (i.e. the information conforming with the WSDL) and verifies that the of the subject identifier from the digital certificate matches access credentials of an individual authorized by the buyer}.


With respect to claim 3, Schifferle, O’Leary, and Carter teach the method of claim 2. Schifferle and O’Leary do not disclose:
wherein the authorization process includes establishing a link with a customer information database, a licensing database, and an accounts receivable system to thereby obtain information for determining whether the user is authorized.
However, Carter teaches:
wherein the authorization process includes establishing a link with a customer information database, a licensing database, and an accounts receivable system to thereby obtain information for determining whether the user is authorized {Carter, see at least: fig 1, #30 (i.e., accounts receivable), 32 (i.e., licensing database), 44 (i.e., customer information database); [0101] The subject access credentials 202 may be the digital certificate assigned to the individual with responsibility for obtaining invoices for the buyer from the shared data center, such access credentials matching access credentials for one of the records 52a, 52b associated with the buyer in the buyer registry 32}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the linking of databases as taught by Carter in the vehicle modification and customization system of Schifferle and O’Leary in order to provide invoices over a secure messaging network (Carter, see: [0006]).

With respect to claim 4, Schifferle, O’Leary, and Carter teach the method of claim 3. Schifferle further discloses:
wherein the graphical user interface displays the navigation section and the effectivity selector in the graphical user interface if the user is authorized and wherein the plurality of model options and the plurality of scenario options are customized using the information obtained from the customer information and at least one of an engineering database, an aircraft tracking configuration database, or a project management database {Schifferle, see at least: [0036] The at least one buyer 110 can login to the online trading website 104 to view the virtual inventory data 132 of the commercial vehicles; [0038] The at least one buyer 110 may look through all available chassis near him and all available bodies near him (i.e., based on customer’s location); [0030] The vehicle chassis data 130 includes vehicle identification numbers (VIN) and engineering specifications}.
While disclosing a login to the system and customization of options displayed based on customer information, Schifferle does not teach:
information obtained from the customer information database.
However, Carter teaches:
information obtained from the customer information database.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the linking of databases as taught by Carter in the vehicle modification and customization system of Schifferle and O’Leary in order to save data unique to the customer (Carter, see: [0079]).

Regarding claims 12-14 and 20, claims 12-14 are directed to a method, while claim 20 is also directed to a method. Claims 12-14 recite limitations that are parallel in nature to those addressed above for claims 2-4, and claim 20 recites limitations that are parallel in nature to those addressed . 	

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 20140310124 A1, herein referred to as Schifferle), in view of O’Leary (US 9792644 B1, herein referred to as O’Leary), in further view of Richman et. al. (US 6631384 B1, herein referred to as Richman).
With respect to claim 6, Schifferle and O’Leary teach the method of claim 5. Schifferle does not disclose: 
wherein the effectivity information includes a variable number, registration number, manufacturer serial number (MSN), and a line number.
However, O’Leary further teaches:
wherein the effectivity information includes a variable number, registration number, manufacturer serial number (MSN) {O’Leary, see at least: fig 12, AC; fig 16, serial #; fig 17 and fig 18: Select Aircraft, Aircraft ID, Reg number}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Schifferle and O’Leary to include the additional elements of O’Leary. One would have been motivated to do so in order to specifically manage each individual aircraft. In the instant case, Schifferle and O’Leary evidently teach a vehicle modification and customization system. O’Leary is merely further relied upon to illustrate the additional functionality of specific effectivity information. Moreover, since the elements disclosed by Schifferle, as well as O’Leary, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Schifferle and O’Leary, in view of O’Leary.
Schifferle and O’Leary do not teach:
wherein the effectivity information includes a line number.
However, Richman teaches:
wherein the effectivity information includes a line number {Richman, see at least: [4:26-33] Each SDR comprises the following fields: AC3 (Model, BTS Model and Opcode), SERAC (Serial number), NNUM (Nnumber), Kind, Year built, OTH (Opcode, Opcode and Model), DOD, DOR, ALT (BTS Model, Model and BTS Model), Nature of Condition, Precautionary Procedure, Severity, Stage of Operation, ATA, Construction number (i.e., line number), Engine, Crash report status and Incident report status}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the additional effectivity information as taught by Richman in the vehicle modification and customization system of Schifferle and O’Leary in order to track health and safety of each aircraft (Richman, see: [1:55-59]).

With respect to claim 7, Schifferle, O’Leary, and Richman teach the method of claim 5. O’Leary further teaches:
wherein an aircraft of the plurality of aircraft is selectable using a graphical control displayed in associated with the effectivity information for the aircraft {O’Leary, see at least: fig 12, AC; fig 17 and fig 18: Select Aircraft}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Schifferle and O’Leary to include the additional elements of O’Leary. One would have been motivated to do so in order to toggle between individual aircrafts in the interface. In the instant case, Schifferle and O’Leary evidently teach a vehicle modification and customization system. O’Leary is merely further relied upon to illustrate the additional functionality of using effectivity information to select specific aircraft. Moreover, since the elements disclosed by Schifferle, as well as O’Leary, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Schifferle and O’Leary, in view of O’Leary.

Regarding claims 16-17, claims 16-17 are directed to a method. Claims 16-17 recite limitations that are parallel in nature to those addressed above for claims 6-7, which are directed towards a system. Therefore, claims 16-17 are rejected for the same reasons as set forth above for claims 6-7, respectively. 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 20140310124 A1, herein referred to as Schifferle), in view of O’Leary (US 9792644 B1, herein referred to as O’Leary), in further view of Gruen et. al. (US 20130066548 A1, herein referred to as Gruen), Parent et. al. (US 7395275 B1, herein referred to as Parent), Song et. al. (US 20130158955 A1, herein referred to as Song), and Ross et. al. (US 20190031371 A1, herein referred to as Ross).
With respect to claim 8, Schifferle and O’Leary teach the method of claim 1. Schifferle further discloses:
wherein the plurality of scenario options includes scenario category, and wherein the scenario category is selectable to present a plurality of scenarios {Schifferle, see at least: fig 4, #170, 172, 174 (scenario options); fig 4, #180 (scenario category), 184 (hide/show body options); [0037] The at least one buyer 110 can hide … the Body Options tab 180 by clicking on a hide tab 184}.
In addition, O’Leary teaches:
airplanes {O’Leary, see at least: fig 12, AC; fig 17 and fig 18: Select Aircraft}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the aircraft as a vehicle option as taught by O’Leary in the vehicle modification and customization system of Schifferle in order to effectively and efficiently match the needs of customers, including aircraft customers. (O’Leary, see: [1:27-30]).
Schifferle and O’Leary do not teach:
wherein the plurality of scenario options includes an add to fleet scenario, a reconfigure interior scenario, and an airspace and mandates scenario category and wherein the airspace and mandates scenarios include future mandate scenarios, location regulations scenarios, and route specific scenarios.
However, Gruen teaches:
wherein the plurality of scenario options includes an airspace and mandates scenario category and wherein the airspace and mandates scenarios include location regulations scenarios and route specific scenarios {Gruen, see at least: fig 1, 108; [0034] the destination analysis module 108 performs this task in a manner which takes into account the mode of transportation 102 of the user; [0026] In a first case, the mode of transportation 102 may correspond to a user-controlled mode of vehicular transportation, such as a ... plane ... Here, the user may freely choose the spatial course of his or her route through the geographic area, subject to the rules and laws governing the use of .. airspace ... Further, the user may generally choose the timing at which he or she departs, as well as the rate of travel through the geographic area; [0028] the user may freely choose the spatial course of the route, the timing of departure, and the rate of travel, subject to applicable rules and laws. For instance, a user who is walking may choose whatever road or pathway he or she desires, but a particular jurisdiction may prevent the user from walking on freeways, through private property, etc; [0046] an application can perform a search that is based on the estimated destination (and/or the route leading to the estimated destination), and then present the user with the results}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the scenarios based on location and routes as taught by Gruen in the vehicle modification and customization system of Schifferle and O’Leary because different types of routes are available to different respective modes of travel (Gruen, see: [0044]).
Schifferle, O’Leary, and Gruen do not teach:
an add to fleet scenario, 
a reconfigure interior scenario, 
wherein the airspace and mandates scenarios include future mandate scenarios.
However, Parent teaches:
an add to fleet scenario {Parent, see at least: fig 2, #48, 50, 52; [9:50-52] Simulated fleet module 50 is configured to allow a user 23 to access, add, view, edit and delete assets in a simulated fleet}.

Schifferle, O’Leary, and Parent do not teach:
a reconfigure interior scenario, 
wherein the airspace and mandates scenarios include future mandate scenarios.
However, Song teaches:
a reconfigure interior scenario {Song, see at least: fig 9, fig 10; [0135] aircraft 1000 is produced by aircraft manufacturing and service method 900 in FIG. 9 and may include airframe 1002 with plurality of systems 1004 and interior 1006; [0133] While in service 912 by a customer, aircraft 1000 in FIG. 10 is scheduled for routine maintenance and service 914, which may include modification, reconfiguration, refurbishment, and other maintenance or service}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the reconfigure interior scenario as taught by Song in the vehicle modification and customization system of Schifferle and O’Leary because it allows for further customization while accommodating the certification of a new design (Song, see: [0026]).
Schifferle, O’Leary, and Song do not teach:
wherein the airspace and mandates scenarios include future mandate scenarios.
However, Ross teaches:
wherein the airspace and mandates scenarios include future mandate scenarios {Ross, see at least: [0072] Tiltrotor regulations can include future regulations and certifications relevant to tiltrotor aircraft}.


Regarding claim 18, claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8, which are directed towards a system. Therefore, claim 18 is rejected for the same reasons as set forth above for claim 8. 
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schifferle (US 20140310124 A1, herein referred to as Schifferle), in view of O’Leary (US 9792644 B1, herein referred to as O’Leary), in further view of Song et. al. (US 20130158955 A1, herein referred to as Song), in further view of Whitsett et. al. (US 20090216633 A1, herein referred to as Whitsett).
With respect to claim 9, Schifferle and O’Leary teach the method of claim 1. They do not disclose:
a cart control in the graphical user interface that is selectable to display a virtual cart in the graphical user interface, wherein each feature included in the virtual cart is displayed in association with an estimated lead time, a total price, and a price control.
However, Song teaches:
wherein each feature is displayed in association with an estimated lead time and a total price {Song, see at least: [0033] Graphical user interface 114 is configured to display information 116 about aircraft 102 and number of options 104; [0059] engineering option 136 may include cost, time to build, and other information about selected option 142}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the feature time and price as taught by Song in the vehicle modification and customization system of Schifferle and O’Leary in order to manage cost and time to delivery based on chosen features. In the instant case, Schifferle and O’Leary evidently disclose the vehicle modification and customization system. Song is merely relied upon to illustrate the additional functionality of displaying cost and production time. Moreover, since the elements disclosed by Schifferle and O’Leary, as well as Song, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Schifferle and O’Leary, in view of Song.

a cart control in the graphical user interface that is selectable to display a virtual cart in the graphical user interface, wherein each feature included in the virtual cart is displayed in association with a price control.
However, Whitsett teaches:
a cart control in the graphical user interface that is selectable to display a virtual cart in the graphical user interface, wherein each feature included in the virtual cart is displayed in association with a price control {Whitsett, see at least: fig 3-6; [0090] the method may also comprise displaying a total price corresponding to the sum of the displayed prices of the retrieved travel products … may comprise displaying the price of individual travel products as well as calculating and displaying the cumulative price 315 of all the travel products included as part of an interactive itinerary 500 … a user may be made aware of the cost impact of the removal or addition of selected travel products to the interactive itinerary 500 .. the method may further comprise displaying a plurality of interactive icons (such as check boxes, for example) corresponding to each of the travel products displayed in the interactive itinerary 500, detecting a user selection of at least one of the interactive icons, and subsequently calculating the total price (and/or cumulative price) based on the sum of the displayed prices of the selected retrieved travel products … a user may highlight the cost effect of including and/or excluding the costs of certain travel products from the interactive itinerary 500 in order to weigh the value of such products relative to the cumulative price 315 of the interactive itinerary 500}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the product inclusion/exclusion feature as taught by Whitsett in the vehicle modification and customization system of Schifferle and O’Leary in order to make the user aware of the cost impact of removal and addition of products (Whitsett, see: [0090]).

With respect to claim 10, Schifferle and O’Leary teach the method of claim 1. Schifferle does not disclose:
wherein the price control is selectable to display a price calculation chart that identifies the total price for a quantity of aircraft included in the set of aircraft and an individual price for each feature.
However, O’Leary further teaches:
price for an aircraft {O’Leary, see at least: fig 14; [11:52-56] It will show the aircraft currently on market as well as their asking price ranges and the latest market trends, calculated using analysis on the data collected}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Schifferle and O’Leary to include the additional elements of O’Leary. One would have been motivated to do so in order to view asking prices of aircrafts on the market. In the instant case, Schifferle and O’Leary evidently teach a vehicle modification and customization system. O’Leary is merely further relied upon to illustrate the additional functionality of aircraft pricing. Moreover, since the elements disclosed by Schifferle, as well as O’Leary, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Schifferle and O’Leary, in view of O’Leary.
Although disclosing prices for an aircraft, Schifferle and O’Leary do not teach:
wherein the price control is selectable to display a price calculation chart that identifies the total price for a quantity of products included in the set of products and an individual price for each feature.
However, Song teaches:
wherein the price identifies an individual price for each feature {Song, see at least: [0035] engineering option 136 in engineering options 132 is associated with selected option 142 in options 134. .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the individual pricing as taught by Song in the vehicle modification and customization system of Schifferle and O’Leary in order to adjust the features according to a customer’s budget. In the instant case, Schifferle and O’Leary evidently disclose the vehicle modification and customization system. Song is merely relied upon to illustrate the additional functionality of displaying feature prices individually. Moreover, since the elements disclosed by Schifferle and O’Leary, as well as Song, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Schifferle and O’Leary, in view of Song.
Schifferle and O’Leary do not teach:
wherein the price control is selectable to display a price calculation chart that identifies the total price for a quantity of products included in the set of products and an individual price for each feature.
However, Whitsett teaches:
wherein the price control is selectable to display a price calculation chart that identifies the total price for a quantity of products included in the set of products and an individual price for each feature {Whitsett, see at least: fig 3-6, ; [0090] the method may also comprise displaying a total price corresponding to the sum of the displayed prices of the retrieved travel products … may comprise displaying the price of individual travel products as well as calculating and displaying the cumulative price 315 of all the travel products included as part of an interactive itinerary 500 … a user may be made aware of the cost impact of the removal or addition of selected travel products to the interactive itinerary 500 .. the method may further comprise displaying a plurality of interactive icons (such as check boxes, for example) corresponding to each of the travel products displayed in the interactive .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the price calculation as taught by Whitsett in the vehicle modification and customization system of Schifferle and O’Leary in order to make the user aware of the cost impact of removal and addition of products (Whitsett, see: [0090]).

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a system. Therefore, claim 19 is rejected for the same reasons as set forth above for claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625